Citation Nr: 0124821	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  95-25 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to March 
1970 and from November 1990 to April 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1995 rating decision by the Columbia, South Carolina 
RO.  The Board remanded this case in April 1997 and again in 
August 1998.  In February 1997, a hearing was held at the RO 
before C.W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDING OF FACT

The veteran's pre-existing lumbar spine disability underwent 
a permanent increase in severity during his second period of 
active service.


CONCLUSION OF LAW

Pre-existing lumbar spine disability was aggravated during 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. § 3.306 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he aggravated a pre-existing lumbar 
spine disability during his second period of active service.  
According to his statements and testimony of record, he 
underwent lumbar disc surgery in 1989 prior to his recall to 
active duty in November 1990.  He had been performing light 
duty work for the Carolina Power and Light Company.  He 
recalled that his military physical examination resulted in 
opinion that he was unfit for retention in the Army National 
Guard due to his back disability.  Nonetheless, he was 
recalled to active duty as a fire support sergeant.  He had 
restrictions placed on his physical training but his work 
duties, which involved lifting, climbing and jumping, were 
unrestricted.  He had two exacerbations of back pain which 
lasted several days in duration, and sought treatment on one 
of these occasions.  He was released in April 1991 for non-
medical reasons.  He first sought treatment for back pain 
with Dr. Elliott Finger within one week from his service 
discharge.  He was never able to return to his work with the 
Carolina Power and Light Company due to back pain.  He was 
awarded disability benefits from the Social Security 
Administration effective to September 1991.  He indicated 
that his back pain increased in severity during his second 
period of active service.

The record reflects that the veteran indeed underwent a 
right-sided L5-S1 disc excision in December 1989.  A magnetic 
resonance imaging (MRI) scan taken that month indicated a 
diagnosis of degenerative disc disease at L5-S1 with very 
minimal bulging annulus.  A February 1990 MRI showed post-
operative changes at L5-S1 on the right with minimally 
bulging annulus, but a recurrent disc was not suggested.  A 
May 1990 Army National Guard periodic examination revealed 
the veteran's report of "recurrent back pain" with a 
clinical notation of slight decreased sensation of the right 
lower lateral leg.  At that time, he was determined 
unqualified for retention and advised to limit his activities 
and continue treatment with his orthopedist until his 
release.

The veteran entered active duty in November 1990.  On 
December 5, 1990, he underwent an orthopedic consultation due 
to complaint of increased back pain and decreased flexion on 
use.  His clinical evaluation revealed normal ankle and knee 
jerk reflexes ("AJ 2/2 ... KJ 2/2") and a negative straight 
leg raise (SLR) test.  He was given a diagnosis of status 
post diskectomy at L5.  The examiner recommended a "P-3" 
profile and his release from active duty due to non-
deployability.  His March 1991 separation examination 
revealed his continued complaint of "recurrent back pain" 
and a certification that his medical condition had not 
changed since his last physical examination.  He did note, 
however, of being told that back surgery may be necessary in 
the near future.  The examiner noted an assessment of 
"lumbar spine abnormalities - spondylolisthesis."  He was 
discharged in April 1991.

The record next reflects that the veteran was examined by 
Kenneth Kammer, M.D., in September 1991 due to severe pain in 
his right lateral thigh and lower leg.  He had been referred 
by Dr. Finger.  At that time, he reported a history of disc 
surgery in 1989 with a resolution of his symptoms.  He stated 
that his "current pain returned about 5 or 6 months ago and 
came on gradually, with no falls or other trauma."  His 
attempts to treat his symptoms with a chiropractor over the 
recent months had been unavailing.  He had stopped work three 
weeks previously due to an inability to sit, stand and sleep.  
An October 1991 lumbar myelogram study and post-myelographic 
computerized tomography (CT) scan revealed a recurrent right 
disc extrusion at L5-S1.  He subsequently underwent right L5-
S1 microsurgical hemilaminectomy and disc excision.

Following surgery, the veteran's right sided leg pain was 
relieved but he continued to have severe mechanical low back 
pain associated with degenerative disc disease at L4-5 and 
L5-S1.  In April 1993, he underwent an internal stabilization 
from L4 to S1 with Luque rectangle and sublaminar wires and 
posterolateral fusion.  His mechanical back pain continued 
due to pseudoarthrosis at L4-5 and L5-S1.  In April 1994, he 
underwent removal of Luque rectangle and sublaminar wires at 
L4, L5 and S1, placement of pedicle fixation at L4, L5 and 
S1, and re-do of the posterolateral fusion of L4, L5 and S1.  
He reported a decrease in pain following his last surgery.

In March 1998, the veteran underwent VA spine examination by 
Michael Cushner, M.D., who had benefit of review of the 
claims folder.  He reported a gradual increase in back pain, 
without history of trauma, between 1987 and 1988.  He began 
to have right leg symptoms, unsuccessfully treated with 
physical therapy and pain medications, in "1989 to 1990."  
He also reported two diskectomies in "1988 and 1990."  Upon 
physical examination and review of the claims folder, the 
examiner provided the following commentary:

"This is a patient with failed back syndrome 
with multiple operations to his lower back.  
The nerve impingement symptoms have resolved.  
The patient continues to have problems with 
degenerative changes in his spine from L1 to 
S1.  His fusion mass appears almost complete 
with minor breakdown at L4-L5 but there does 
not appear to be any pseudoarthrosis between 
L4-L5.  Of importance would be the operative 
note from removal of hardware where this could 
have been explored.  This is not available at 
the time of examination.  Evaluation of the 
patient's Board of Veterans Appeals remand, in 
answer to the question of the severity of the 
patient's back disorder during the service, it 
appears that the patient began having 
initially degenerative disc disease and then 
degenerative joint disease of his lumbar 
spine.  His back pain became progressively 
worse as well as his nerve entrapment during 
his time in the service.  At this point the 
patient has what is called failed back 
syndrome where multiple operations have been 
performed and he continues to have back pain.  
The patient appears to have a working fusion 
mass between L4 and S1 but has degenerative 
changes above this level.  At this point the 
patient has a moderate to severe disability 
because of limited range of motion as well as 
pain with range of motion.  In conclusion, the 
patient, by examination today, appears to have 
had early degenerative disk disease and 
degenerative joint disease while in the 
service which progressively got worse while he 
was in the service culminating in the need for 
a fusion as well as removal of disks.  The 
patient has had a total of four operations 
until 1997 and continues to have significant 
back pain with significant decreased range of 
motion with moderate to severe disability."

In August 1998, the Board remanded the March 1998 VA 
examination report to the RO for clarification of opinion.  
In this respect, the Board noted that the examiner had 
referred to incorrect dates for the veteran's periods of 
active service, and that such reference to dates of 
incurrence and aggravation were of "critical importance" in 
determining whether aggravation occurred in service.  The 
Board requested the RO to have Dr. Cushner re-review the 
claims folder and provide clarifying opinion as to "whether 
it is at least as likely as not that there was an increase in 
severity of the appellant's back disorder during his second 
period of service from November 1990 to April 1991."

On remand, the RO scheduled the veteran for VA examination 
with Dr. Michael Vernick in September 1999.  There is no 
explanation of record as to why the claims folder was not 
forwarded to Dr. Cushner as requested by the Board.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (claimant has a 
right to enforce remand directives issued by the Board to the 
RO).  Dr. Vernick provided a clinical assessment that the 
veteran manifested low back pain with the only focal findings 
being decreased range of motion of the lumbosacral spine in 
all planes.  Dr. Vernick also provided the following 
assessment regarding the nature and etiology of the veteran's 
lumbar spine disability:

"[T]he answer is whether it is least as 
likely as not that there was an increase in 
severity during [the veteran's] second 
period of service, my opinion is that it is 
not likely that there was an increase in 
severity, as the patient stated that his 
condition got better with each of the 
surgeries he had."

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of wartime military service.  38 U.S.C.A. § 1110 
(West 1991).  In general, a pre- existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability in service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 C.F.R. § 
3.306(a) (2001).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre- service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b) (2001). 

In evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

At the outset, the Board notes that it is not completely 
satisfied with the medical opinions of record and, indeed 
there is some frustration in not being able to obtain a clear 
medical opinion as to whether the veteran aggravated his pre-
existing lumbar spine disability during his second period of 
service from November 1990 to April 1991.  As addressed in 
the Board's remand order dated in August 1998, the opinion by 
Dr. Cushner in March 1998 appeared to include non-active duty 
service dates in his assessment that the veteran's lumbar 
spine disability progressively worsened during active 
service.  The Board has an obligation only to consider the 
veteran's active duty service in determining whether service 
connection could be granted.  See 38 U.S.C.A. § 101(24) (West 
1991).

Instead of obtaining a clarification of opinion by Dr. 
Cushner pursuant to the Board's remand order, the RO 
scheduled the veteran for a VA examination with a different 
VA examiner.  Dr. Vernick's conclusion that the veteran's 
lumbar spine disability was not aggravated in service was 
based upon a premise that the veteran's current symptoms are 
not as severe as they were prior to, or during, service.  
Given the fact that the veteran has required surgery after 
service, it would appear that the medical opinion is not 
really responsive, nor is it determinative of the question 
before the Board.  The question at issue in this case is 
whether the veteran's underlying lumbar spine disorder, as 
opposed to symptoms, underwent an increase in severity in 
service.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Despite the inadequacy of medical opinions in this case, the 
Board is going to proceed with a decision in this case noting 
that the claim has been pending for several years and the 
veteran should not be subjected to further delay because of 
circumstances not within his control.  No harm will accrue to 
the veteran as it is determined that the veteran's claim for 
service connection for lumbar spine disability can be granted 
when the evidence is viewed in a light most favorable to the 
veteran and with the application of the presumption of 
aggravation.  

It is undisputed that the veteran entered his second period 
of active service status post excision of herniated disc at 
L5-S1.  A February 1990 MRI documented post-operative changes 
at L5-S1 on the right with minimally bulging annulus but 
absent recurrent herniation.  The veteran was accepted into 
active service in November 1990 despite clinical notations of 
slight decreased sensation of the right lower lateral leg in 
May 1990.  

Thereafter, the record is in relative equipoise as to whether 
the veteran's lumbar spine pain and/or right leg pain 
increased in severity during his second period of active 
service.  His testimony regarding an overall increase of back 
pain during his second period of active service is partially 
corroborated by a December 1990 clinical record.  The record 
next demonstrates that a September 1991 post-service clinical 
evaluation for complaint of severe pain in the right lateral 
thigh and lower leg was diagnostically positive for a 
recurrent herniation at L5-S1.  At that time, the veteran 
reported the gradual onset of symptoms beginning 5-6 months 
previously, which places the onset of such symptoms during 
service.  He subsequently underwent multiple surgical 
procedures involving right L5-S1 microsurgical 
hemilaminectomy and disc excision, placement of lumbar 
hardware and posterolateral fusions of L4, L5 and S1.

The Board first finds, by application of the benefit of the 
doubt rule, that the veteran's manifestations of increased 
back and right leg pain began during his second period of 
active service.  This finding is based upon his report of the 
onset of symptoms described to his treating physician in 
September 1991.  The Board assigns great probative weight and 
credibility to this report of history as the veteran had a 
vested interest in offering an accurate recitation of his 
medical history to his treating examiner.  The Board also 
notes that this statement was offered several years before he 
contemplated seeking VA compensation for his claimed 
aggravation of disability.  Further, he required medical 
treatment soon after his release from this period of service.  
MRI findings several months prior to his entrance into his 
second period of active service are negative for recurrent 
disc herniation at L5-S1.  His accepted symptoms of increased 
back and right leg pain in service led to the confirmation of 
a herniation at L5-S1 by lumbar myelogram study and post-
myelographic CT scans in September 1991.  Thus, the evidence 
of record suggests that the veteran's recurrent L5-S1 disc 
herniation may have occurred during his second period of 
service.  The Board finds no evidence of record to suggest 
that the increased disability in service was due to the 
natural progress of the disability.  See 38 C.F.R. § 3.306(a) 
(2001).  Certainly, there is no clear and unmistakable 
evidence to rebut the presumption of aggravation.  Id.  Thus, 
the Board finds that service connection for lumbar spine 
disability is warranted based upon a finding that the 
veteran's pre-existing lumbar spine disability was aggravated 
during his second period of active service.


ORDER

Service connection for post-operative residuals, lumbar disc 
herniation is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

